DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I, fig. 1A,  in the reply filed on 7/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the MRI-LINAC apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, et al., (US2011/0237859) cited on applicant’s IDS, in view of  Huang, et al., (US6078234).
Kuhn disclosed wherein the superconducting magnet was configured to produce a magnetic field of at least 0.7 Tesla in an imaging region between the two magnet assemblies [0090]; (claim 6) including a LINAC system to form a hybrid MRI-LINAC apparatus wherein a patient in the imaging region can be arranged such that a longitudinal axis of the patient is either co-linear with or orthogonal to the common axis of the magnet and the LINAC system produces a beam that is orthogonal to the longitudinal axis of the patient; (claim 7) wherein said patient is located at an isocenter of the hybrid MRI-LINAC apparatus; (claim 8) wherein the coils form a low field strength region of < 0.2 Tesla at locations on the axis of the magnet proximal to the MRI-LINAC apparatus to allow an electron gun of the LINAC to operate in the presence of an aligned MRI magnet fringe field [0058]; (claim 13) further comprising a split gradient coil structure 160 having gradient coils mounted along respective bores of the respective magnet assemblies.
Huang disclosed a superconducting magnet of an MRI system, the magnet including two magnet assemblies (1, 2) mutually spaced along a common axis 5, each of the magnet assembles being generally annular and disposed around a corresponding bore 4 or opening that extends through the magnet assembly along the common axis, and including a primary coil structure (18,20,23) having at least two layers of radially- stacked primary coils, and a shielding coil structure 30, each of the layers including one or more primary coils coaxial with respect to the common axis and located at one or more respective locations parallel to the common axis and between an inner axial end of the magnet assembly closest to the imaging region and an outer axial end of the magnet assembly furthest from the imaging region, wherein, in each magnet assembly the at least two layers include first (20,23) and second 22 layers having respective primary coils located at or adjacent to the inner axial end of the magnet assembly, and the primary coil structure includes at least one primary coil 20 spaced from the inner axial end of the magnet assembly, and the inner diameter of each primary coil of the second radial layer is greater than the inner diameter of each primary coil in the first layer and is similar to or less than the inner diameter of each coil of the shielding coil structure, and wherein the first and second radial layers and the shielding coil are arranged on first 24, second 22 and third 50 former portions, respectively, surrounding the bore, and wherein the second former portion has an average inside diameter which is greater than the inside diameter of the first former portion and is similar to or less than the inside diameter of the third former portion; (claim 2) wherein the primary coil 23 at or adjacent to the inner axial end of the magnet assembly in the first radial layer has opposite current polarity to each of the primary coils (18, 20) in the second radial layer at or adjacent to the inner axial end of the magnet assembly; (claim 3) wherein each primary coil 18 in the second radial layer is considerably larger than any of the primary coils (20,23) in the first radial layer; (claim 4) wherein the shielding coil structure includes at least one shielding coil 30 of greater diameter than the primary coils of the first layer, the shielding structure being located radially outwardly of the primary coils and extending approximately the axial length of first former portion of the magnet; (claim 14) wherein the magnet assemblies are cooled by a common cryogenic system (14,16,28).  Huang’s superconducting magnet that is an equivalent structure known in the art.  Therefore, because these two superconducting magnets were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Huang’s magnet for Kuhn’s.  Kuhn in view of Huang was silent regarding the dimensional ranges in claims 9-12.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ dimensions within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn, et al., (US2011/0237859) cited on applicant’s IDS, in view of  Huang, et al., (US6078234), and further in view of Watanabe, et al. (US6664876).
Kuhn in view of Huang failed to disclose wherein a common cryogenic system (41,51) is longitudinally disposed between magnet assemblies (11,12) where no windings or electrical connections are present.  Watanabe disclosed a common cryogenic system longitudinally disposed between magnet assemblies where no windings or electrical connections are present for the purpose of reducing vibrations of the magnet. Since Kuhn, Huang, and Watanabe are all from the same field of endeavor, the purpose disclosed by Watanabe would have been recognized in the pertinent art of Kuhn in view of Huang. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ the teaching of Watanabe in Kuhn in view of Huang for the purpose of reducing vibrations of the magnet.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laskaris (US5410287) disclosed a pair of magnet assemblies (12, 20) cooled by a common cryogenic system 56.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837